ROSEMARY S. POOLER, Circuit Judge, concurs by opinion from the denial of rehearing en banc.
JOSÉ A. CABRANES, Circuit Judge, joined by REENA RAGGI and DEBRA ANN LIVINGSTON, Circuit Judges, dissents by opinion from the denial of rehearing en banc.
ORDER
Following disposition of this appeal on July 6, 2011, Defendants-Appellants United States Agency for International Development, et al., filed a petition for rehearing en banc. A poll of the active members of the Court having been conducted, and *128there being no majority favoring en banc review, rehearing en banc is hereby DENIED.